Mercure, J.
Appeal from an order of the Family Court of Broome County (Ray, J.), entered January 4, 1993, which dismissed respondent’s applications, in three proceedings pursuant to Family Court Act article 6, inter alia, to modify the terms of custody of the parties’ children.
In our view, Family Court did not err in dismissing respondent’s September 11, 1992 application for modification of the visitation provisions of the February 19, 1991 order granting *941petitioner custody of the parties’ children. The allegations that, because respondent is no longer working on a full-time basis, she "is available to spend quality time with the children”, that the children are now older and that the children "have expressed a desire to spend more time with [respondent]” failed to satisfy respondent’s initial burden of "demonstrating a sufficient change in circumstances to show a real need for the proposed change to insure the welfare of the children]” (Matter of Boedecker-Frey v Boedecker-Frey, 176 AD2d 392, 393). Similarly, the October 8, 1992 petition was properly dismissed because it sought relief that had already been granted in the February 19, 1991 order, i.e., entitlement to advance information regarding any major educational or medical developments in the children’s lives. Finally, the October 22, 1992 application for appointment of a new Law Guardian was properly dismissed as moot.
Mikoll, J. P., Yesawich Jr., Crew III and Cardona, JJ., concur. Ordered that the order is affirmed, with costs.